     Case 3:20-cv-00572-MMA-AGS Document 35 Filed 11/16/20 PageID.695 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    RYAN PRUNTY, et al.,                                 Case No. 20-cv-572-MMA (AGS)
12                                       Plaintiffs,
                                                           ORDER RE: JOINT STIPULATION
13    v.                                                   AND REQUEST FOR DISMISSAL
                                                           ORDER
14    CAMP PENDLETON & QUANTICO
      HOUSING LLC, and LPC PENDLETON
15                                                         [Doc. No. 34]
      QUANTICO PM LP,
16                                     Defendants.
17
18
19          The parties have filed a joint stipulation and request for a dismissal order of the
20    action with prejudice and with each party bearing its own attorneys’ fees and costs. See
21    Doc. No. 34. Given the joint stipulation and its basis under Rule 41, this case has been
22    DISMISSED with prejudice in its entirety and the action has been terminated with each
23    party bearing its own attorneys’ fees and costs. See Commercial Space Mgmt. Co. v.
24    Boeing Co., 193 F.3d 1074, 1078 (9th Cir. 1999) (“[O]nce a notice of voluntary dismissal
25    is filed, the district court in which the action is pending loses jurisdiction and cannot
26    exercise discretion with respect to the terms and conditions of the dismissal.”); see also
27    Duke Energy Trading & Mktg., L.L.C. v. Davis, 267 F.3d 1042, 1049 (9th Cir. 2001)
28    (“The [filing of a Rule 41(a)(1)(i) notice] itself closes the file.”); Acosta v. Lopez, No.

                                                       1
                                                                                  20-cv-572-MMA (AGS)
     Case 3:20-cv-00572-MMA-AGS Document 35 Filed 11/16/20 PageID.696 Page 2 of 2



 1    1:18-cv-00625-AWI-SKO, 2019 WL 5536321, at *1 (E.D. Cal. Oct. 25, 2019) (“Once
 2    the stipulation between the parties who have appeared is properly filed or made in open
 3    court, no order of the court is necessary to effectuate dismissal. Case law concerning
 4    stipulated dismissals under Rule 41(a)(1)(A)(ii) is clear that the entry of such a
 5    stipulation of dismissal is effective automatically and does not require judicial
 6    approval.”); Milton v. Lawton, No. 1:04-cv-05556-AWI-WMW, 2009 WL 530909, at *1
 7    (E.D. Cal. Mar. 3, 2009) (same). The Court DIRECTS the Clerk of Court to close the
 8    case.
 9            IT IS SO ORDERED.
10
11    Dated: November 13, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                 20-cv-572-MMA (AGS)
